224 S.W.3d 673 (2007)
Brandy N. BURRELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66769.
Missouri Court of Appeals, Western District.
June 12, 2007.
Ellen H. Flottman, Assistant State Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before SMART, P.J., and ELLIS and EDWIN H. SMITH, JJ.

Order
PER CURIAM.
Brandy N. Burrell appeals from the motion court's order overruling, after an evidentiary hearing, her Rule 29.15 motion for post-conviction relief, alleging ineffective *674 assistance of counsel. After a bench trial in the Circuit Court of Buchanan County, the appellant was convicted of murder in the second degree, in violation of § 565.021, and endangering the welfare of a child in the first degree, in violation of § 568.045. As a result of her convictions, the appellant was sentenced to concurrent terms of imprisonment in the Missouri Department of Corrections of life for second-degree murder and seven years for endangering the welfare of a child.
The appellant raises one point on appeal. She claims that the motion court erred in denying her Rule 29.15 motion, after an evidentiary hearing, for ineffective assistance of counsel because she presented evidence at the motion hearing that conclusively established that her trial counsel was deficient for failing to call certain witnesses at trial who, if called, would have provided her with a viable defense that would have changed the outcome of her case by contradicting the State's allegation that "[she] placed [the victim] in danger from his father on October 26, 2001."
We affirm, pursuant to Rule 84.16(b).